Citation Nr: 0707743	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that, in pertinent part, granted 
service connection and assigned an initial 10 percent rating 
for diabetes mellitus, effective December 10, 2002 and 
granted a temporary 100 percent evaluation for post-traumatic 
stress disorder effective October 7, 2002 due to 
hospitalization with a 50 percent evaluation to become 
effective December 1, 2002.  The veteran perfected an appeal 
for a higher initial rating for diabetes mellitus and for a 
rating in excess of 50 percent for post-traumatic stress 
disorder. 

On the VA Form 9, dated February 2004, the veteran indicated 
that he wished to participate in a hearing with a member of 
the Board in Washington, D.C.  The Board subsequently 
scheduled the veteran for a hearing in Washington, D.C. on 
January 25, 2007.  Notice of the hearing was sent to the 
veteran's last known address of record in October 2006, but 
was "returned to sender" as "attempted not known" by 
postal authorities with no forwarding address.  Hence, the 
veteran failed to appear for his scheduled hearing.

The Board has characterized the claim for a higher initial 
rating for diabetes mellitus in light of the decision in 
Fenderson v. West, 12 Vet. App. 119 (1999) (distinguishing 
original claims from claims for increase for already service-
connected disability).

In regards to the veteran's claim for entitlement to a higher 
rating for post-traumatic stress disorder, in an August 2004 
rating decision, the RO granted a 100 percent disability 
rating.  As this is a full grant of the benefit sought on 
appeal, this claim is no longer in appellate status.  


FINDINGS OF FACT

Since the December 10, 2002 effective date of the grant of 
service connection, the veteran's diabetes mellitus required 
a restricted diet only.  The need for insulin or oral 
hypoglycemic agent or restricted activities was not shown by 
the medical evidence of record. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for diabetes mellitus have not been met at any point since 
the December 10, 2002 effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. Under 38 
U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).

In an April 2004 VCAA notice letter, the RO adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim for a higher initial rating, of the 
responsibilities imposed upon him and VA during the claims 
process, of the evidence that VA had already received, of 
where to send additional information, and how to contact VA 
if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was specifically requested to submit evidence 
he had in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished.  
However, notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See also Pelegrini, 18 Vet. App. at 121. 
There was no prejudice to the veteran in this case.  Based on 
the content of the notice already provided to the veteran 
cited above, further notice to the veteran would not provide 
a basis to grant this claim.  In addition, the claim was not 
certified to the Board until after 90 days had passed 
following proper notice being given to the veteran.  
Therefore, the Board finds that the veteran had an 
opportunity to respond to VA's notice letter.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, although the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for a higher initial rating for 
diabetes mellitus, he was not provided notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claim on appeal, any 
question as to the appropriate effective date to be assigned 
is moot. 

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The RO has obtained the veteran's service 
medical records, VA medical records, and VA examination 
reports.  Copies of records from the Social Security 
Administration (SSA) are associated with the claims file.  
Moreover, the veteran has been given the opportunity to 
submit evidence and argument to support his claim, which he 
had done up until May 2004.  
The Board notes that in November 2004 and September 2006 
correspondence from the veteran's representatives, a VA 
examination was requested to address the current severity of 
the veteran's diabetes mellitus.  

In this regard, the Board points out that in October 2006 a 
letter was mailed to the veteran at his last address of 
record notifying him of a scheduled hearing before the Board 
in Washington, D.C.  However, it was returned by postal 
authorities and stamped "returned to sender" and 
"attempted not known." Thereafter, in a January 2007 
appellant's brief, the veteran's representative stated that 
the veteran's current address or whereabouts were unknown at 
that time. 

In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts; if he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him, and it is only when a file 
discloses other possible or plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit. Hyson v. Brown, 5 Vet. App. 262, 264 
(1993).  The file does not reveal other possible addresses 
for the veteran and the veteran's representative is also 
unaware of the veteran's current address.  Due to the 
veteran's inability to keep VA apprised of his whereabouts, 
the Board finds that further efforts to locate him would be 
futile and would unnecessarily delay the adjudication of his 
claim.

Moreover, while the Board notes that a VA examination might 
assist the veteran in support of his claim, the Board 
emphasizes that the duty to assist is not always a one-way 
street; if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 at 193 
(1991).  Due to the veteran's inability to apprise VA of his 
whereabouts, scheduling a VA examination at this time would 
be pointless.  Thus, at this time, the record presents no 
basis for further developing the record to create any 
additional evidence in connection with the matter currently 
under consideration. 

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and that the claim is now ready for 
appellate review.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's diabetes mellitus is currently rated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7913 (2006).   Under Diagnostic Code (DC) 7913, a 10 percent 
rating is warranted for diabetes mellitus manageable by 
restricted diet only.  The next higher rating, 20 percent, 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating requires 
insulin, restricted diet, and regulation of activities. 

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating greater than 10 percent for service- 
connected diabetes mellitus have not been met at any time 
since the December 10 2002 effective date of the grant of 
service connection for that disability.

In a March 2003 rating decision, the RO granted the veteran 
service connection for diabetes mellitus.  At that time, 
according to a January 2003 VA examination report, the 
veteran was diagnosed with borderline diabetes mellitus, type 
II, requiring only minor dietary modifications, but no 
medications.  In the veteran's June 2003 notice of 
disagreement, he contended that because he was now on 
medication to help his diabetes that an increased evaluation 
was warranted.  To support his contention, he submitted a May 
2003 VA medical record reflecting that he was prescribed 
Lisinopril for high blood pressure and protection of his 
kidneys and Simvastation for high cholesterol and 
heart/stroke prevention.  However, neither of these 
medications are insulin or oral hypoglycemic agents, which 
are specifically used for control of glucose level.  A May 
2003 VA hospital discharge
summary reflects that since the veteran was diagnosed with 
diabetes the previous year it had been diet controlled.  His 
blood sugars had remained within normal limits during the 
hospital stay so he was not started on any hypoglycemic 
agents.  A 2000 calorie diabetic diet was recommended to the 
veteran.  A November 2003 VA medical record reflects that the 
veteran keeps his blood sugar under control with diet alone.  
During a May 2004 VA diabetes examination, the veteran stated 
that he had never been on medication or performed finger 
sticks for his diabetes.  He had no activity restrictions.  
He just watched his diet.  He has erectile dysfunction, which 
the Board notes is already service-connected.  The veteran 
reported bilaterally hand tingling and numbness a few times a 
week.  The examiner's impression was that the veteran had 
diabetes and a number of shrapnel wounds.  Therefore, 
according to the  medical evidence of record, the veteran's 
diabetes mellitus requires a restricted diet, but does not 
additionally require either insulin or oral hypoglycemic 
agent to manage his diabetes.  Accordingly, a disability 
rating greater than 10 percent under DC 7913 is not 
warranted. 

In addition, the Board finds that at no time since the 
December 10, 2002 effective date of the grant of service 
connection, has the veteran met or nearly approximated the 
criteria for a rating greater than 10 percent for diabetes 
mellitus.  Accordingly,  the Board concludes that staged 
ratings are not for application in this particular case.  In 
reaching this conclusion, the Board has considered the 
applicability of the  benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against a higher 
rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


